Citation Nr: 1734927	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-24 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased compensable evaluation for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had active service from October 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

Throughout the entire period of appeal, the Veteran's hypertension results in blood pressure that has to be controlled by the continuous use of medication.  However, his blood pressure readings were not shown to be predominately 110 mmHg or more diastolic pressure or 200 mmHg or more systolic pressure during the period of appeals.

CONCLUSION OF LAW

Throughout the period of appeal, the criteria for a 10 percent evaluation, but no higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hypertension is rated as 0 percent throughout the period of appeals.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected hypertension is worse than reflected by his current noncompensable evaluation.  The Veteran filed his claim in February 2011.  

A review of the Veteran's outpatient treatment records shows that the Veteran has continually been treated for his hypertension throughout the period of appeal.

A March 2010 treatment record noted a blood pressure reading of 130/85 mmHg.  An April 2010 treatment record noted blood pressure readings of 129/80 mmHg; 160/105 mmHg; 142/93 mmHg; 158/104 mmHg; and 192/92 mmHg.  It was noted that these readings were provided off of medication and during a cardiac stress test.  A May 2010 treatment record noted a blood pressure reading of 131/82 mmHg.  A September 2010 treatment record noted blood pressure readings of 150/100 mmHg and 148/97 mmHg.  An October 2010 treatment record noted blood pressure readings of 132/92 mmHg and 143/99 mmHg.

A January 2011 treatment record noted blood pressure readings of  140/90 mmHg; 144/100 mmHg; 145/94 mmHg; and 140/98 mmHg.  A May 2011 treatment record noted blood pressure readings of 149/83 mmHg, 138/93 mmHg; 162/108 mmHg; and 164/112 mmHg.  

The Veteran was provided with a VA examination in June 2011.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with hypertension.  The Veteran's blood pressure readings were as follows: 174/102 mmHg; 131/116 mmHg; and 177/102 mmHg.  It was noted that the Veteran's hypertension required medication to control.

An August 2011 treatment record noted blood pressure readings of 127/78 mmHg and 127/78 mmHg.  It was additionally noted that the Veteran's hypertension was well controlled with medication.

A January 2012 treatment record noted a blood pressure reading of 131/79 mmHg.  It was noted that, in this instance, the Veteran was having difficulty with starting new medication.  A March 2012 treatment record noted blood pressure readings of 160/100 mmHg and 156/96 mmHg.  It was noted that the Veteran had stopped his medication in accounting for the increased blood pressure.  An April 2012 treatment record noted blood pressure readings of 110/86 mmHg; 109/82 mmHg; and 110/91 mmHg.  A September 2012 treatment record noted a blood pressure reading of 120/74 mmHg.  

A February 2013 treatment record noted a blood pressure reading of  124/80 mmHg.  It was noted that the Veteran's hypertension was recently not well controlled, but now medication had controlled it.  A March 2013 treatment record noted a blood pressure reading of 100/67 mmHg.

An April 2014 treatment record noted a blood pressure reading of 129/84 mmHg.

A February 2015 treatment record noted a blood pressure reading of 134/88 mmHg.

The Veteran was provided with an additional VA examination in July 2015.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with hypertension.  The Veteran's blood pressure readings were as follows: 136/91 mmHg; 128/65 mmHg;112/83 mmHg.  It was noted that the Veteran's hypertension required medication to control.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hypertension more nearly approximates an evaluation of 10 percent for the entire period of appeal.  The evidence of record shows that the Veteran's hypertension was to such a severity that it has required continuous medication to control it throughout the period of appeal.  Thus, in accordance with the Rating Schedule, a 10 percent evaluation is warranted where there is the requirement for continuous medication for the treatment of hypertension.

However, the Board finds that the Veteran's hypertension does not warrant an evaluation higher than 10 percent throughout the period of appeals.  In order to warrant such, the Veteran's diastolic pressure would need to be 110 mmHg or higher or his systolic pressure would need to be 200 mmHg or higher.  

The evidence of record before the Board shows the Veteran's hypertension was predominately over 80 to 90 mmHg diastolic pressure and over 120 to 140 mmHg systolic pressure, but under 110 mmHg diastolic and under 200 mmHg systolic, and controlled with the use of continuous medication throughout the period of appeal.  Therefore, even considering the Veteran's worst readings in isolation, his hypertension still would not warrant higher than a 10 percent evaluation.

Here, the Veteran's hypertension has merely shown evidence of intermittent diastolic blood pressure readings over 100 and systolic blood pressure readings of 160 since February 2010.  In this regard, it is noted that the Veteran's blood pressure readings on these isolated occasions appears to have been precipitated by events such as changing medication or ceasing medication.  In the case of the Veteran's 2011 VA examination, it is presumed that the Veteran did not appear before the VA examiner having taken his medication, as the Veteran's blood pressure readings were significantly higher than they had been in the immediate contemporaneous treatment history.  Additionally, in the case of the Veteran's April 2010 treatment records, in which he had the highest records blood pressure readings of his history during the period of appeals, it is noted that such readings were taken during a cardiac stress test during a period of strenuous exercise and would not adequately reflect the Veteran's normal blood pressure. 

The Board further notes that United States Court of Appeals for Veterans Claims (Court) has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria for Diagnostic Code 7101 do not contemplate the effects of medication on hypertension, other than to note the requirement of continuous medication, and so the Board must consider the Veteran's symptoms without medication.  For the reasons discussed below, the Board finds that the Veteran's hypertension blood pressure readings still do not meet the criteria for an evaluation higher than 10 percent -even without the use of medication.

While the Veteran's blood pressure appears to have spiked during periods in which he was not on continuous medication, there are several instances, particularly during the first few months of 2012 in which the Veteran's blood pressure readings were still not at or above 100 mmHg diastolic blood pressure and 200 mmHg systolic blood pressure.  Rather, it appears that it was when the Veteran's medication was ceased in addition to other events, such as a stress test or VA examination, that the Veteran's blood pressure exceeded those levels.  Therefore, even considering the Veteran's hypertension without medication, his diastolic and systolic blood pressures would not be predominately at or over 110 mmHg and 200 mmHg respectively.  At most they were intermittently higher, but never at or over those levels in isolated incidences.

As such, the Board finds that an evaluation higher than 10 percent is not warranted for the Veteran's hypertension throughout the period of appeal, as the Veteran has not shown evidence of diastolic blood pressure readings predominately over 110 mmHg or in excess of 200 mmHg, even during periods of exacerbation, during the appeals period.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hypertension at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

Last, the Board notes that, in Rice v. Shinseki, the Court held that a total disability rating based upon individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case has not shown and Veteran has not claimed unemployability as a result of his service-connected hypertension.  As such, no further discussion regarding entitlement to a TDIU is necessary.


ORDER

Entitlement to an increased 10 percent evaluation, but no higher, for service-connected hypertension is granted, subject to the laws that govern the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


